PER CURIAM: *
Claudio Romero Guevara appeals following his guilty plea conviction for possession with intent to distribute more than 1,000 kilograms of marijuana. He argues that 21 U.S.C. § 841 is unconstitutional in light of the Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Guevara acknowledges that his argument is foreclosed by this court’s precedent, United States v. Slaughter, 238 F.3d 580, 582 (5th Cir.2000), but he seeks to preserve the issue for Supreme Court review.
Guevara’s argument is foreclosed. Slaughter, 238 F.3d at 582; see United States v. Fort, 248 F.3d 475, 482-83 (5th Cir.2001). Accordingly, the district court’s judgment is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.